Citation Nr: 1745129	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an eye disability, to include blepharitis and conjunctivitis (eye disability), also claimed as the result of exposure to harmful toxins and chemicals in service or secondary to a service-connected skin disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Anderson, Counsel
INTRODUCTION

The Veteran had active military service from December 1956 to December 1959.  

This matter come to the Board of Veteran's Appeals' (Board) from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claim was transferred to the RO in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veteran's Law Judge in May 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was diagnosed with an eye disability during service, continued to seek treatment after service, and has a current diagnosis of blepharitis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disability are met.  38 U.S.C.A §§ 1110, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran states that he diagnosed with an eye disability in service that has continued ever since service.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Veteran's medical records show that he has been diagnosed with several eye disabilities including glaucoma, conjunctivitis, and blepharitis.  As such, the element of a current disability required for service connection is shown.  The Veteran's service treatment records show that upon separation the Veteran was diagnosed with ulcerative blepharitis O.U., and this was documented on his October 1959 Report of Medical History.  As such the second element of service connection, an in-service incurrence of a disease or injury, was shown.  The Veteran's post service medical records show that the Veteran has been treated for blepharitis since service.  To date the Board finds that the VA medical opinions concur that the Veteran suffers from blepharitis with occurrences secondary conjunctivitis; however none of the examiners provided an adequate rationale as to why there was no nexus, and thus, are inadequate.  

The Board finds that there is sufficient evidence to grant service connection for an eye disability, as the Veteran was diagnosed with an eye disability in service that diagnosis and treatement have continued since service, and the Veteran is currently carries the same diagnosis of an eye disability that was diagnosed in service.  


ORDER

Service connection for an eye disability is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


